DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a communications interface” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290).
Regarding claim 1, Marchak teaches/suggests: A method comprising: 
determining a three-dimensional representation of a scene captured in an action shot base video, the three-dimensional representation identifying a camera pose (Marchak [0035]: “Traditionally activity or objects in area 101 may for example be captured with one or more 2D video cameras. One or more embodiments of the invention may create instead a full 3D model of the area 101 and the activity within it. This 3D model may for example be transmitted to viewers who may be able to rotate views or change viewpoints to see the activity from any angle or viewpoint.” [The angle/viewpoint meets the claimed camera pose.]); 
determining a representation of an object (Marchak [0079]: “FIG. 11 illustrates an embodiment where a user 1101 of a device 131 modifies the 3D environment to insert objects or items. In this example the inserted item is an avatar representing the user ... The device or another component accesses or obtains a representation 1103 of the user's avatar…”); and 
generating an action shot video of the scene, the action shot video including a rendering of the object determined based on the representation and the camera pose (Marchak [0079]: “…and makes modifications 1104 to the mesh and colors 134, resulting in modified image 1105 that contains the user's avatar;” [0073]: “In sports events, for example, a user, referee, or commentator may be able to replay an action from different viewpoints to determine what actually occurred.”).
Marchak is silent regarding an object from a multi-view representation of the object, the multi-view representation including a plurality of images of the object, each of the images being captured from a respective viewpoint, the multi-view representation being navigable in one or more dimensions. Holzer, however, teaches/suggests an object from a multi-view representation of the object, the multi-view representation including a plurality of images of the object, each of the images being captured from a respective viewpoint, the multi-view representation being navigable in one or more dimensions (Holzer [0117]: “With reference to FIG. 3, shown is illustrates an example of a process flow for generating a Multi-View Interactive Digital Media Representation (MIDMR). In the present example, a plurality of images is obtained at 302;” [0120]: “In the present example embodiment, the plurality of images is fused into content and context models at 304;” [0122]: “In the present embodiment, a MIDMR is generated from the content and context models at 308.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the inserted item of Marchak to be the MIDMR of Holzer for dynamic angle viewing.

Regarding claim 2, Marchak as modified by Holzer teaches/suggests: The method recited in claim 1, wherein the action shot base video is captured by a camera, and wherein determining the three-dimensional representation comprises applying a 3D reconstruction of the scene (Marchak [0035]: “Traditionally activity or objects in area 101 may for example be captured with one or more 2D video cameras. One or more embodiments of the invention may create instead a full 3D model of the area 101 and the activity within it.”).

Regarding claim 8, Marchak as modified by Holzer teaches/suggests: The method recited in claim 1, wherein the multi-view representation of the object is generated on a mobile computing device comprising a camera, and wherein each of the plurality of images of the object are captured by the camera (Holzer [0117]: “In other embodiments, the camera may be a camera on a smartphone. In some embodiments, the camera may be configured to capture the plurality of images as a continuous video.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Marchak as modified by Holzer teaches/suggests: The method recited in claim 8, wherein the mobile computing device includes an inertial measurement unit configured to capture inertial measurement data (Holzer [0065]: “Another source of data that can be used to generate MIDMR includes location information obtained from sources such as accelerometers, gyroscopes, magnetometers, GPS, WiFi, IMU-like systems (Inertial Measurement Unit systems), and the like.”), and wherein determining the representation of the object involves analyzing the inertial measurement data (Holzer [0066]: “In some embodiments, a MIDMR can be generated by a combination of data that includes both 2D images and location information, without any depth images provided. In other embodiments, depth images and location information can be used together.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Marchak as modified by Holzer teaches/suggests: The method recited in claim 1, wherein determining the representation of the object comprises determining a respective segmentation mask for the object in each of the images (Holzer [0167]: “In some embodiments, the probability maps may then be passed onto the temporal dense conditional random field (CRF) smoothing system, further described below with reference to FIG. 12, to obtain a binary mask for every frame that is sharply aligned to the boundaries and temporally consistent (non-fluctuating). These binary masks are then used to mask out pixels in every frame to extract the person or other object of interest out of the frames.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 13, Marchak as modified by Holzer teaches/suggests: The method recited in claim 1, wherein determining the representation of the object comprises estimating a respective pose of the object for each of the images (Holzer [0070]: “In some embodiments, IMU data may be further implemented to generate a MIDMR including a three hundred sixty degree of an object based upon angle estimation using IMU data in accordance with embodiments of the present invention.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 17 and 18 recite limitations similar in scope to those claims 1 and 2, respectively, and are rejected for the same reasons. Marchak as modified by Holzer further teaches/suggests a communications interface; a memory module; and a processor (Marchak [0052]: “In one or more embodiments the devices may include for example one or more displays, network interfaces, memories, or processors.”).

Claim 20 recites limitations similar in scope to those claim 1 and is rejected for the same reasons. Marchak as modified by Holzer further teaches/suggests one or more non-transitory computer readable media having instructions stored thereon (Marchak [0052]: “In one or more embodiments the devices may include for example one or more displays, network interfaces, memories, or processors.”).

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290) as applied to claims 1 and 17 above, and further in view of Hillesland et al. (US 2014/0375634).
Regarding claim 3, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, wherein the action shot base video is a virtual scene, and wherein determining the three-dimensional representation comprises retrieving 3D model information associated with the virtual scene. Hillesland, however, teaches/suggests wherein the action shot base video is a virtual scene, and wherein determining the three-dimensional representation comprises retrieving 3D model information associated with the virtual scene (Hillesland [0030]: “For example, rendering module 114 can obtain 3D model data along with point-of-view information and synthesize a 2D image describing the 3D model from the point of view. The process of generating an image from a 3D model is also known as "rendering." For example, in a computer generated 3D environment (e.g., a video game, 3D simulation, etc.) a user can navigate around a virtual environment using input commands that can indicate a direction of viewing or moving within the environment.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the scene of Marchak as modified by Holzer to be computer generated (the claimed virtual) as taught/suggested by Hillesland for video gaming/3D simulation.

Claim 19 recites limitations similar in scope to those claim 3 and is rejected for the same reasons.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290) as applied to claim 1 above, and further in view of O’Connell et al. (US 2021/0225084).
Regarding claim 4, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, the method further comprising: 
applying an animation effect to the rendered object.
O’Connell, however, teaches/suggests:
applying an animation effect to the rendered object (O’Connell [0039]: “Values of one or more animation parameters for a virtual object may specify how the virtual object may be animated in the interactive space.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the inserted item of Marchak as modified by Holzer to be animated as taught/suggested by O’Connell for realism.

Regarding claim 5, Marchak as modified by Holzer and O’Connell teaches/suggests: The method recited in claim 4, wherein the object is a vehicle that includes one or more wheels, and wherein the animation effect comprises turning one or more of the wheels (O’Connell [0039]: “By way of non-limiting illustration, a virtual object depicting a car may be animated to show the wheels spinning.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Regarding claim 6, Marchak as modified by Holzer and O’Connell teaches/suggests: The method recited in claim 4, wherein applying the animation effect comprises animating one or more components of the rendered object (O’Connell [0039]: “By way of non-limiting illustration, a virtual object depicting a car may be animated to show the wheels spinning.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Regarding claim 7, Marchak as modified by Holzer and O’Connell teaches/suggests: The method recited in claim 6, wherein determining the representation of the object comprises generating a respective three-dimensional representation of each of the one or more components (Holzer [0349]: “For example, a combined embedded MIDMR may comprise general object MIDMR with one or more additional MIDMRs embedded within MIDMR 3500. Such additional embedded MIDMRs may be specific feature MIDMRs which display a detailed view of a particular portion of object 3550;” O’Connell [0039]: “By way of non-limiting illustration, a virtual object depicting a car may be animated to show the wheels spinning.”). The same rationale to combine as set forth in the rejection of claims 1 and 4 above are incorporated herein.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290) as applied to claim 1 above, and further in view of Rafii et al. (US 2018/0114264).
Regarding claim 11, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, wherein determining the three-dimensional representation of the scene comprises estimating a location for a light source associated with the scene. Rafii, however, teaches/suggests estimating a location for a light source associated with the scene (Rafii [0105]: “In some embodiments of the present invention, the 3D models may also include one or more light sources. By incorporating the sources of light of the object within the 3D model, embodiments of the present invention can further simulate the effect of the object on the lighting of the environment.”). The claimed estimating is a well-known feature of a light source if its locations are not known (Official Notice). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D model of the scene of Marchak as modified by Holzer to include one or more light sources as taught/suggested by Rafii to simulate lighting.

Regarding claim 12, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, wherein generating an action shot video of the scene comprises rendering a reflection of the scene onto the object. Rafii, however, teaches/suggests rendering a reflection of the scene onto the object (Rafii [0105]: “As such, embodiments of the present invention can render a simulation of how the dining room would look with the light bulbs in the light fixture turned on, including the rendering of shadows and reflections from surfaces within the room.”). The same rationale to combine as set forth in the rejection of claim 11 above is incorporated herein.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290) as applied to claim 1 above, and further in view of Alesmaa et al. (US 2021/0166476).
Regarding claim 14, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, wherein determining the representation of the object comprises estimating a three-dimensional model of the object. Alesmaa, however, teaches/suggests estimating a three-dimensional model of the object (Alesmaa [0027]: “Generating a realistic look of a 3D model from a 2D input image using fine-tuned deep neural networks which will be used in the visualization of 3D objects in AR devices for e-commerce purposes, and other similar or related solutions of AR. For this purpose, this invention proposes a framework to be used for the 3D reconstruction task. The algorithm benefits from deep neural networks to estimate a dense 3D model from a given 2D real-world image.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D model of the inserted item of Marchak as modified by Holzer to be estimated using the deep neural networks of Alesmaa to generate a realistic look.

Regarding claim 15, Marchak as modified by Holzer and Alesmaa teaches/suggests: The method recited in claim 14, wherein estimating the three-dimensional model of the object comprises applying a neural network to one or more of the images (Alesmaa [0027]: “Generating a realistic look of a 3D model from a 2D input image using fine-tuned deep neural networks which will be used in the visualization of 3D objects in AR devices for e-commerce purposes, and other similar or related solutions of AR. For this purpose, this invention proposes a framework to be used for the 3D reconstruction task. The algorithm benefits from deep neural networks to estimate a dense 3D model from a given 2D real-world image.”). The same rationale to combine as set forth in the rejection of claim 14 above is incorporated herein.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchak, JR. et al. (US 2020/0053347) in view of Holzer et al. (US 2018/0255290) as applied to claim 1 above, and further in view of Taraki et al. (US 9088550).
Regarding claim 16, Marchak as modified by Holzer does not teach/suggest: The method recited in claim 1, the method further comprising: 
generating a transition sequence between the action shot base video and the action shot video.
Taraki, however, teaches/suggests generating a transition sequence (Taraki col. 12 ll. 31-36: “For example, the content transition module 112 may apply the blur 502 transition effect 418 to the eighteen image frames leading up to the transition point.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the action shot video of Marchak as modified by Holzer to be transitioned from the base video as taught/suggested by Taraki for special effects.
generating a transition sequence between the action shot base video and the action shot video (Marchak [0073]: “In sports events, for example, a user, referee, or commentator may be able to replay an action from different viewpoints to determine what actually occurred;” Taraki col. 12 ll. 31-36: “For example, the content transition module 112 may apply the blur 502 transition effect 418 to the eighteen image frames leading up to the transition point.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8824861 – video compositing
US 2014/0199050 – static panoramic background
US 2017/0171499 – arranging video frames
US 2018/0322670 – action shot generation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611